Exhibit 10.1
 
GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL: 212 902
1000
 
Opening Transaction
 
To:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
 
A/C:
 
[Insert Account Number]
 
From:
 
Goldman, Sachs & Co.
 
Re:
 
Collared Accelerated Stock Buyback
 
Ref. No:
 
As provided in the Supplemental Confirmation
 
Date:
 
December 8, 2006
   

 
This master confirmation (this “Master Confirmation”), dated as of December 8,
2006, is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Dollar Tree Stores, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The terms of any particular
Transaction shall be set forth in (i) a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation and (ii) a Trade Notification in the form of Schedule B
hereto (a “Trade Notification”), which shall reference the relevant Supplemental
Confirmation and supplement, form a part of, and be subject to such Supplemental
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification together shall constitute a “Confirmation” as
referred to in the Agreement specified below.
 
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
 
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency -Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (“USD”) as the
Termination Currency, (ii) the election that subparagraph (ii) of Section 2(c)
will not apply to the Transactions, (iii) the replacement of the word “third” in
the last line of Section 5(a)(i) with the word “first”, (iv) the election that
the “Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty
and GS&Co., with a “Threshold Amount” of USD50 million and (v) the amendment of
Section 5(a)(vi) to delete the phrase “or becoming capable at such time of being
declared” in the seventh line thereof). Notwithstanding the terms of Sections 5
and 6 of the Agreement, if at any time and so long as Counterparty has satisfied
its payment obligations under Section 2(a)(i) of the Agreement in respect of all
Transactions and has at the time no further payment obligations under such
Section, then unless GS&Co. is required pursuant to appropriate proceedings to
return to Counterparty, or otherwise returns to Counterparty upon demand of
Counterparty, any portion of any such payment, (a) the occurrence of an event
described in Section 5(a) (excluding Section 5(a)(ii), Section 5(a)(iv) and
Section 5(a)(vii)) of the Agreement with respect to Counterparty shall not
constitute an Event of Default or a Potential Event of Default with respect to
Counterparty as the Defaulting Party and (b) GS&Co. shall be entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement
only as a result of the occurrence of a Termination Event set forth in (i)
Sections 5(b)(i) and 5(b)(ii) of the Agreement with respect to GS&Co. as an
Affected Party, (ii) Section 5(b)(iii) of the Agreement with respect to GS&Co.
as a Burdened Party and (iii) Section 5(b)(v) of the Agreement.
 

--------------------------------------------------------------------------------


For each Transaction, all provisions contained or incorporated by reference in
the Agreement shall govern this Master Confirmation, the Supplemental
Confirmation and each Trade Notification relating to such Transaction except as
expressly modified herein or in such Supplemental Confirmation or Trade
Notification.
 
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
 
1.  Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions which,
together with the terms and conditions set forth in the related Supplemental
Confirmation and Trade Notification (in respect of the relevant Transaction),
shall govern each such Transaction.
 
2

--------------------------------------------------------------------------------


General Terms:
 
Trade Date:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Buyer:
 
Counterparty
 
Seller:
 
GS&Co.
 
Shares:
 
Shares of common stock, $1.00 par value, of Counterparty (Ticker: DLTR)
 
Forward Price:
 
The arithmetic average of the VWAP Prices for each Exchange Business Day in the
Calculation Period
 
VWAP Price:
 
For any Exchange Business Day, as determined by the Calculation Agent based on
the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “DLTR.Q <Equity> AQR_SEC” (or any successor thereto). For
purposes of calculating the VWAP Price, the Calculation Agent will include only
those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and pursuant
to the conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).
 
Forward Price Adjustment Amount:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Calculation Period:
 
The period from and including the first Exchange Business Day immediately
following the Hedge Completion Date to and including the Termination Date (as
adjusted in accordance with the provisions hereof).
 
Termination Date:
 
For each Transaction, the Scheduled Termination Date set forth in the
Supplemental Confirmation (as the same may be postponed in accordance with the
provisions hereof); provided that GS&Co. shall have the right to designate any
date (the “Accelerated Termination Date”) on or after the First Acceleration
Date to be the Termination Date by providing notice to Counterparty of any such
designation on such date.
 
First Acceleration Date:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Hedge Period:
 
The period from and including the day immediately after the Trade Date to and
including the Hedge Completion Date (as adjusted in accordance with the
provisions hereof).
 
Hedge Completion Date:
 
For each Transaction, as set forth in the Trade Notification, to be the Exchange
Business Day on which GS&Co. finishes establishing its initial Hedge Positions
in respect of such Transaction, as determined by GS&Co. in its good faith and
commercially reasonable discretion, which date shall be subject to any
limitations set forth in the Supplemental Confirmation.
 
Hedge Period Reference Price:
 
For each Transaction, as set forth in the Trade Notification, to be the
arithmetic average of the VWAP Prices for each Exchange Business Day in the
Hedge Period.
 
Market Disruption Event:
 
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time” and inserting the
words “at any time on any Scheduled Trading Day during the Hedge Period or
Calculation Period or” after the word “material,” in the third line thereof.
 
 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs in the Hedge Period or the Calculation
Period, the Calculation Agent may in good faith and acting in a commercially
reasonable manner postpone the Hedge Completion Date or the Termination Date, as
the case may be. In such event, the Calculation Agent must determine whether (i)
such Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for
such Disrupted Day shall not be included for purposes of determining the Hedge
Period Reference Price or the Forward Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day effected before
the relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Hedge Period or the Calculation Period, as the
case may be, shall be adjusted in a commercially reasonable manner by the
Calculation Agent for purposes of determining the Hedge Period Reference Price
or the Forward Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.
 
 
If a Disrupted Day occurs during the Hedge Period or the Calculation Period, as
the case may be, and each of the nine immediately following Scheduled Trading
Days is a Disrupted Day, then the Calculation Agent, in its good faith and
commercially reasonable discretion, may either (i) deem such ninth Scheduled
Trading Day to be an Exchange Business Day and determine the VWAP Price for such
ninth Scheduled Trading Day using its good faith estimate of the value of the
Shares on such ninth Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and such other factors as it deems
appropriate or (ii) further extend the Hedge Period or the Calculation Period,
as the case may be, as it deems necessary to determine the VWAP Price.
 
Exchange:
 
NASDAQ Global Select Market
 
Related Exchange(s):
 
All Exchanges.
 
Prepayment\Variable Obligation:
 
Applicable
 
Prepayment Amount:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Prepayment Date:
 
Three (3) Exchange Business Days following the Trade Date.

 
3

--------------------------------------------------------------------------------


Settlement Terms:
 
Physical Settlement:
 
Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.
 
Number of Shares to be Delivered:
 
A number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered shall not be less than the Minimum Shares and not greater
than the Maximum Shares. The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by (i) any Shares delivered pursuant
to the Initial Share Delivery described below and (ii) any Shares delivered
pursuant to the Minimum Share Delivery described below.
 
Excess Dividend Amount:
 
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
 
Settlement Date:
 
Three (3) Exchange Business Days following the Termination Date.
 
Settlement Currency:
 
USD
 
Initial Share Delivery:
 
GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.
 
Initial Share Delivery Date:
 
Three (3) Exchange Business Days following the Trade Date.
 
Initial Shares:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Minimum Share Delivery:
 
GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.
 
Minimum Share Delivery Date:
 
Three (3) Exchange Business Days following the Hedge Completion Date.
 
Minimum Shares:
 
For each Transaction, as set forth in the Supplemental Confirmation.
 
Maximum Shares:
 
For each Transaction, as set forth in the Supplemental Confirmation.

 
4

--------------------------------------------------------------------------------


Share Adjustments:
 
Potential Adjustment Event:
 
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
Extraordinary Dividend:
 
For any calendar quarter occurring (in whole or in part) during the period from
and including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions).
 
Method of Adjustment:
 
Calculation Agent Adjustment

 
  Extraordinary Events:
 
  Consequences of
  Merger Events and
  Tender Offers:
 

   

  (a)
  Share for Share:
  Modified Calculation Agent Adjustment
     
  (b)
  Share-for-Other:
  Cancellation and Payment
     
  (c)
  Share-for-Combined:
  Component Adjustment
 
Determining Party:
 
GS&Co.
 
Tender Offer:
 
Applicable
 
Nationalization, Insolvency or Delisting:
 
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.



Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.
 
5

--------------------------------------------------------------------------------


Additional Disruption Events:

 
 

     
  (a)
  Change in Law:
  Applicable
     
  (b)
  Failure to Deliver:
  Applicable
     
  (c)
  Insolvency Filing:
  Applicable
     
  (d)
  Loss of Stock Borrow:
  Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.
 
Hedging Party:
 
GS&Co.
 
Determining Party:
 
GS&Co.

 
  Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).
 
  Non-Reliance/Agreements and
  Acknowledgements Regarding
  Hedging Activities/Additional
  Acknowledgements:                               Applicable

   
Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.
   
Counterparty’s Contact Details
 
for Purpose of Giving Notice:
To be provided by Counterparty
   
GS&Co.’s Contact Details for
 
Purpose of Giving Notice:
Telephone No.: (212) 902-8996
 
Facsimile No.: (212) 902-0112
 
Attention: Equity Operations: Options and Derivatives
     
With a copy to:
 
Tracey McCabe
 
Equity Capital Markets
 
One New York Plaza
 
New York, NY 10004
 
Telephone No.: (212) 357-0428
 
Facsimile No.: (212) 902-3000

 
 
6

--------------------------------------------------------------------------------


2.  Calculation Agent:    GS&Co.; provided that any disagreement regarding any
determination made by the Calculation Agent shall be resolved in accordance with
Section 20 of this Master Confirmation.
 
3.  Additional Mutual Representations, Warranties and Covenants.     In addition
to the representations and warranties in the Agreement, each party represents,
warrants and covenants to the other party that:
 
(a)      Eligible Contract Participant.     (i) It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.
 
(b)      Accredited Investor.     Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof and the provisions of Regulation D promulgated thereunder
(“Regulation D”). Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D, (iii) it will purchase each Transaction not with a view to the
distribution or resale thereof in a manner that would violate the Securities Act
and (iv) the disposition of each Transaction is restricted under this Master
Confirmation, the Securities Act and state securities laws.
 
4.  Additional Representations, Warranties and Covenants of GS&Co.     In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, GS&Co. hereby represents, warrants and covenants to
Counterparty that:
 
(a)      with respect to (i) all purchases of Shares made by GS&Co. during any
relevant Hedge Period in respect of any Transaction and (ii) purchases during
the related Relevant Period (as defined below) of a number of Shares equal to
the Minimum Shares for such Transaction less the number of Shares so purchased
during the related Hedge Period in respect of such Transaction, GS&Co. will use
good faith efforts to effect such purchases in a manner so that, if such
purchases were made by Counterparty, they would meet the requirements of Rule
10b-18(b)(2), (3) and (4), and effect calculations in respect thereof, taking
into account any applicable Securities and Exchange Commission no-action letters
as appropriate and subject to any delays between the execution and reporting of
a trade of the Shares on the Exchange and other circumstances beyond GS&Co.’s
control;
 
(b)      it will conduct its purchases in connection herewith in a manner that
would not be deemed to constitute a tender offer within the meaning of Section
14(d)(1) of the Exchange Act; and
 
(c)        for the avoidance of doubt, GS&Co. has implemented reasonable
policies and procedures, taking into consideration the nature of its business,
to ensure that individuals making investment decisions would not violate laws
prohibiting trading on the basis of material nonpublic information. Such
individuals shall not be in possession of material nonpublic information during
all relevant times beginning on the date hereof and continuing through the Hedge
Period and the Calculation Period for any Transaction.
 
5.  Additional Representations, Warranties and Covenants of Counterparty.     In
addition to the representations, warranties and covenants in the Agreement and
those contained herein, as of (i) the date hereof, (ii) the Trade Date for each
Transaction hereunder and (iii) to the extent indicated below, each day during
the Hedge Period and Calculation Period for each Transaction hereunder,
Counterparty represents, warrants and covenants to GS&Co. that:
 
(a)     assuming the accuracy of the representations by GS&Co. in Section 4(b)
hereof, the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act;
 
 
(b)     it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);
 
 
7

--------------------------------------------------------------------------------


(c)     each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;
 
 
(d)     without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that GS&Co. is not making any representations or
warranties with respect to the treatment of any Transaction under FASB
Statements 128, 133 as amended, or 149, 150, EITF 00-19, 01-6 or 03-6 (or any
successor issue statements) or under the Financial Accounting Standards Board’s
Liabilities & Equity Project;
 
 
(e)     Counterparty is in compliance with its reporting obligations under the
Exchange Act in all material respects and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
 
(f)   Counterparty shall report each Transaction as required under Regulation
S-K and/or Regulation S-B under the Exchange Act, as applicable;
 
 
(g)  Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Hedge Period or the period commencing on
the first day of the Calculation Period and ending on the last day of the
Calculation Period or, in the event GS&Co. designates an Accelerated Termination
Date or either party designates an Early Termination Date or an Early
Termination Date is deemed to occur, the 15th Exchange Business Day immediately
following such Accelerated Termination Date or Early Termination Date, as the
case may be, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day (the “Relevant Period”) unless Counterparty has
provided written notice to GS&Co. of such distribution (a “Regulation M
Distribution Notice”) not later than the Scheduled Trading Day immediately
preceding the first day of the relevant “restricted period” (as defined in
Regulation M); Counterparty acknowledges that any such notice may cause the
Hedge Period or the Calculation Period to be extended or suspended pursuant to
Section 6 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 7 below;

(h)     Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted GS&Co. an option; GS&Co. may purchase shares
for its own account at an average price that may be greater than, or less than,
the price paid by Counterparty under the terms of the related Transaction;


(i)   as of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Minimum Share Delivery Date and the Settlement Date for each
Transaction, Counterparty is not and will not be “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase a number of Shares equal to the Maximum Shares in compliance with the
laws of the jurisdiction of Counterparty’s incorporation;


(j)     Counterparty is not and, after giving effect to any Transaction, will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended; and
 
(l)     with the exception of the Accelerated Stock Buyback transaction
evidenced by the confirmation dated December 8, 2006 between Counterparty and
GS&Co. and the Supplemental Confirmation thereto dated December 8, 2006, it has
not and, during the Hedge Period or Relevant Period for any Transaction, will
not enter into agreements similar to the Transactions described herein where any
initial hedge period (however defined), the calculation period (however defined)
or the relevant period (however defined) in such other transaction will overlap
at any time (including as a result of extensions in such initial hedge period,
calculation period or relevant period as provided in the relevant agreements)
with any Hedge Period or Relevant Period under this Master Confirmation. In the
event that the initial hedge period, calculation period or relevant period in
any other similar transaction overlaps with any Hedge Period or Relevant Period
under this Master Confirmation as a result of an extension of the Termination
Date pursuant to Section 6 herein, Counterparty shall promptly amend such
transaction to avoid any such overlap.
 
8

--------------------------------------------------------------------------------


6.  Suspension of Hedge Period or Calculation Period. 
 
(a)  If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. Upon the effectiveness of such Regulation M Distribution Notice, GS&Co.
shall halt any purchase of Shares in connection with hedging any Transaction
during the relevant restricted period (other than any purchases made by GS&Co.
in connection with dynamic hedge adjustments of GS&Co.’s exposure to any
Transaction as a result of any equity optionality contained in such
Transaction). If on any Scheduled Trading Day Counterparty delivers the
Regulation M Distribution Notice in writing (and confirms by telephone) by 8:30
a.m. New York City time (the “Notification Time”) then such notice shall be
effective as of such Notification Time. In the event that Counterparty delivers
such Regulation M Distribution Notice in writing and/or confirms by telephone
after the Notification Time, then such notice shall be effective as of 8:30 a.m.
New York City time on the following Scheduled Trading Day or as otherwise
required by law or agreed between Counterparty and GS&Co. Upon the effectiveness
of such Regulation M Distribution Notice, the Calculation Period or the Hedge
Period, as the case may be, shall be suspended and the Termination Date or the
Hedge Completion Date or both, as the case may be, shall postponed for each
Scheduled Trading Day in such restricted period; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 7 below, including, without limitation, the requirement that
such notice be made at a time at which none of Counterparty or any officer,
director, manager or similar person of Counterparty is aware of any material
non-public information regarding Counterparty or the Shares.
 
(b)  In the event that GS&Co. reasonably concludes, in its good faith
discretion, based on advice of outside legal counsel, that it is appropriate
with respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by GS&Co.), for
it to refrain from purchasing Shares on any Scheduled Trading Day during the
Hedge Period or the Calculation Period, GS&Co. may by written notice to
Counterparty (confirmed by telephone) elect to suspend the Hedge Period or the
Calculation Period, as the case may be, for such number of Scheduled Trading
Days as is specified in the notice; provided that GS&Co. may exercise this right
to suspend only in relation to events or circumstances that are unknown to it or
any of its affiliates at the Trade Date of any Transaction, occur within the
normal course of its or any of its affiliates’ businesses, and are not the
result of deliberate actions of it or any of its affiliates with the intent to
avoid its obligations under the terms of any Transaction. The notice shall not
specify, and GS&Co. shall not otherwise communicate to Counterparty, the reason
for GS&Co.’s election to suspend the Hedge Period or the Calculation Period, as
the case may be. The Hedge Period or the Calculation Period, or both, as the
case may be, shall be suspended and the Termination Date shall be extended for
each Scheduled Trading Day occurring during any such suspension. 
 
(c)  In the event that the Calculation Period or the Hedge Period, as the case
may be, is suspended pursuant to Section 6(a) or 6(b) above during the regular
trading session on the Exchange, such suspension shall be deemed to be an
additional Market Disruption Event, and the second and third paragraphs under
“Market Disruption Event” shall apply.
 
(d)  In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 10(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction if
necessary to preserve as nearly as practicable the economic terms of such
Transaction prior to such extension; provided that Counterparty shall not be
required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.
 
9

--------------------------------------------------------------------------------


7.  10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:
 
(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).
 
(b) Counterparty will not seek to control or influence GS&Co. to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
 
(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.
 
8.  Counterparty Purchases.
 
Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent of
GS&Co., directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Hedge Period or Relevant Period (as extended pursuant to the
provisions hereof). During this time, any such purchases by Counterparty shall
be made through GS&Co., or if not through GS&Co., with the prior written consent
of GS&Co. (which shall not be unreasonably withheld), and in compliance with
Rule 10b-18 or otherwise in a manner that Counterparty and GS&Co. reasonably
believe is in compliance with applicable requirements. However, the foregoing
shall not limit Counterparty’s ability, pursuant to its employee incentive plan,
to re-acquire Shares in connection with the related equity transactions or to
limit Counterparty’s ability to withhold shares to cover tax liabilities
associated with such equity transaction or otherwise restrict Counterparty’s
ability to repurchase Shares under privately negotiated transactions with any of
its employees, officers, directors or affiliates, so long as any re-acquisition,
withholding or repurchase does not constitute a “Rule 10b-18 purchase” (as
defined in Rule 10b-18). Furthermore, this Section shall not restrict any
purchase by Counterparty of Shares effected during any suspension of any Hedge
Period or Calculation Period in accordance with Section 6(b).
 
9.  Additional Termination Event. The declaration of any Extraordinary Dividend
by the Issuer during the Calculation Period for any Transaction will constitute
an Additional Termination Event, with Counterparty as the sole Affected Party
and all Transactions hereunder as the Affected Transactions.
 
10.  Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions,
 
(a)  Counterparty shall, prior to the opening of trading in the Shares on any
day during any Hedge Period or Calculation Period on which Counterparty makes,
or expects to be made, any public announcement (as defined in Rule 165(f) under
the Securities Act of 1933, as amended) of any Merger Transaction, notify GS&Co.
of such public announcement;
 
10

--------------------------------------------------------------------------------


(b)  promptly notify GS&Co. following any such announcement that such
announcement has been made; and
 
(c)  promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 7;
and
 
(d)  GS&Co. in its good faith and commercially reasonable discretion may (i)
make adjustments to the terms of any Transaction, including, without limitation,
the Termination Date, the Forward Price Adjustment Amount and the Maximum Shares
to account for the number of Shares that could be purchased on each day during
the Hedge Period or the Calculation Period in compliance with Rule 10b-18
following such public announcement, provided that Counterparty shall not be
required to make any additional cash payments or deliver any Shares in
connection with any such adjustments or (ii) treat the occurrence of such public
announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions. 
 
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
 

11.  
Acknowledgments. The parties hereto intend for:

 
(a)  each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 555, 556, 560 and 561 of the Bankruptcy Code;
 
(b)  the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
 
(c)  a party’s right to liquidate or terminate any Transaction, net out or
offset termination values or payment amounts, and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code);
 
(d)  any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute “margin payments” (as defined in the Bankruptcy Code); and
 
(e)  all payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” (as defined in the Bankruptcy Code).
 
12.  Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral.
 
11

--------------------------------------------------------------------------------


13.  Limitation on Set-off. (a) Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, the calculation of any Settlement Amounts
and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the “Equity Shares”) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the “Other Shares”) and the netting and set-off provisions
of the Agreement shall only operate to provide netting and set-off (i) among
Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.
 
(b) The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 13.
 
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 13 shall be
effective to create a charge or other security interest. This Section 13 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).
 
(c) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey rights to GS&Co. senior to claims
of common stockholders in the event of Counterparty’s bankruptcy.
 
14.  Early Termination. In the event that an Early Termination Date (whether as
a result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if GS&Co. would owe any amount to Counterparty pursuant to Section
6(d)(ii) of the Agreement (calculated as if the Transactions being terminated on
such Early Termination Date were the sole Transactions under the Agreement) (any
such amount, a “GS&Co. Amount”), then, in lieu of any payment of such GS&Co.
Amount, Counterparty may, no later than the Early Termination Date or the date
on which such Transaction is terminated, elect for GS&Co. to deliver to
Counterparty a number of Shares (or, in the case of a Merger Event, a number of
units, each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the GS&Co.
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and the prices at which
GS&Co. purchases Shares or Alternative Delivery Property to fulfill its delivery
obligations under this Section 14); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Merger Event involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.
 
12

--------------------------------------------------------------------------------


15.  Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 14), such Shares or Alternative Delivery
Property shall be delivered on a date selected by GS&Co as promptly as
practicable.
 
16.  Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement (calculated as if the Transactions being
terminated on such Early Termination Date were the sole Transactions under the
Agreement), such amount shall be deemed to be zero. It is understood and agreed
that once Buyer has paid the Prepayment Amount for any Transaction, it has no
further obligations to deliver cash or securities upon the settlement of such
Transaction or under Section 6(e) of the Agreement in respect of such
Transaction.
 
17.  Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.
 
18.  Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine).
 

19.  
Offices.

 
(a)    The Office of GS&Co. for each Transaction is: One New York Plaza, New
York, New York 10004.
            The Office of Counterparty for each Transaction is: 500 Volvo
Parkway, Chesapeake, Virginia 23320.
 
20.  Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:
 
(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.
 
(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
 
(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.
 
(d) The arbitrators do not have to explain the reason(s) for their award.
 
(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
 
(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.
 
13

--------------------------------------------------------------------------------


(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.
 
Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.
 
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
 
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.”
 
21.  Counterparts.This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.
 






14

--------------------------------------------------------------------------------





 


 
Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, facsimile No. 212-428-1980/83.
 
Yours faithfully,
 


 
GOLDMAN, SACHS & CO.
 
By: /s/ Conrad Langenegger      
 
Authorized Signatory
 
Agreed and accepted by:
 


 
DOLLAR TREE STORES, INC.
 


By: /s/ Kent A. Kleeberger       
Name: Kent A. Kleeberger
Title: Senior Vice-President and CFO








15

--------------------------------------------------------------------------------





 
SCHEDULE A
 


 
SUPPLEMENTAL CONFIRMATION
 
To:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
 
From:
 
Goldman, Sachs & Co.
 
Subject:
 
Collared Accelerated Stock Buyback
 
Ref. No:
 
[Insert Reference No.]
 
Date:
 
[Insert Date]

 


 
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Dollar Tree Stores, Inc. (“Counterparty” and together with
GS&Co., the “Contracting Parties”) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between GS&Co. and Counterparty
as of the relevant Trade Date for the Transaction referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of December 8, 2006 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 


 
Trade Date:
 
[ ], 2006
 
Hedge Completion Date:
 
As set forth in the Trade Notification, but in no event later than [ ].
 
Scheduled Termination Date:
 
[ ], subject to GS&Co.’s right to accelerate the Termination Date to any date on
or after the First Acceleration Date.
 
First Acceleration Date:
 
As set forth in the Trade Notification to be the date that follows the Hedge
Completion Date by [__] month[s].
 
Initial Shares:
 
[ ]
 
Prepayment Amount:
 
USD[ ]
 
Minimum Shares:
 
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) [ ]% of the Hedge Period Reference Price.
 
Maximum Shares:
 
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) [ ]% of the Hedge Period Reference Price.
 
Forward Price Adjustment Amount:
 
As set forth in the Trade Notification, to be a number equal to [ ]% times the
Hedge Period Reference Price.

 
16

--------------------------------------------------------------------------------


3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through GS&Co.
 
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.
 
Yours faithfully,
 


 
GOLDMAN, SACHS & CO.
 
By:                     
 
Authorized Signatory
 
Agreed and accepted by:
 


 
DOLLAR TREE STORES, INC.
 


By:                     
Name: Kent A. Kleeberger
Title: Senior Vice-President and CFO



17

--------------------------------------------------------------------------------



SCHEDULE B
 
TRADE NOTIFICATION
 
To:
Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
 
From:
 
Goldman, Sachs & Co.
 
Subject:
 
Collared Accelerated Stock Buyback
 
Ref. No:
 
[Insert Reference No.]
 
Date:
 
[Insert Date]

 


 
The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Dollar Tree
Stores, Inc. (“Counterparty”) (together, the “Contracting Parties”) on the Trade
Date specified below.
 
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time. The Supplemental Confirmation is subject to
the Master Confirmation dated as of December 8, 2006 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.
 


 
Trade Date:
 
[ ], 2006
 
Hedge Completion Date:
 
[ ]
 
Scheduled Termination Date:
 
[ ]
 
First Acceleration Date:
 
[ ] (or, if such date is not a Scheduled Trading Day, the next following
Scheduled Trading Day).
 
Hedge Period Reference Price:
 
USD[ ]
 
Forward Price Adjustment Amount:
 
USD[ ]
 
Minimum Shares:
 
[ ]
 
Maximum Shares:
 
[ ]

 
Yours sincerely,
 
GOLDMAN, SACHS & CO.
 
By: ________________________________
 
Authorized Signatory
 
 
Forward to Exhibit 10.2 [ex10_2.htm]
 
Return to Form 10K [form10k.htm]